Citation Nr: 1227005	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1951 to December 1953, to include service in the Korean Conflict.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1995 decision, the Board denied the Veteran's application to reopen a previously denied claim for service connection for a low back disorder on the basis that new and material evidence had not been received.  

2.  The evidence added to the record since the October 1995 Board decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a low back disorder.







CONCLUSIONS OF LAW

1.  The October 1995 Board decision that denied the application to reopen a previously denied claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1100 (2011).

2.  New and material evidence has been received subsequent to the October 1995 Board decision to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Claim

The Veteran claims that he has submitted new and material evidence to reopen a claim for service connection for a low back disorder, and that the evidence is otherwise sufficient to grant said disorder.

Generally, a claim that has been denied in an unappealed rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

As reflected in the claims file, the Board denied the Veteran's request to reopen the claim for service connection for a low back disorder in an October 1995 decision.  The Board noted that the claim was initially denied in an October 1958 rating decision on the basis that the Veteran's in-service low back pain was attributable to an in-service diagnosis of sacralization of the lumbar spine, a congential abnormality.  The Board determined that although VA and private treatment records associated with the claims file subsequent to the October 1958 rating decision showed treatment for the Veteran's medical conditions, there was no evidence linking any post-military back pathology to the Veteran's active duty service.  Specifically, the Board concluded that there was no evidence that the Veteran sustained a superimposed back injury during service that led to an acquired back disorder.

At the time of the October 1995 Board decision, the claims file included the Veteran's service treatment records, which document his in-service complaints of low back pain.  In July 1953, the Veteran reported that he fell and broke his right thumb six to seven weeks prior, and that he had low back pain since that time.  These records also included the findings of a July 1953 X-ray examination showing sacralization of the Veteran's spine at L-5.  An additional July 1953 service treatment record reflects X-ray findings significant for lumbarization at S-1, with early degenerative changes.  The Veteran was given a physical profile for his back pain in July 1953, which was attributed to his congential analomy.

The claims file also included the Veteran's post-separation VA and private medical records, dated collectively from 1957 to 1993.  These records show that the Veteran received hospital treatment in 1957 for an undiagnosed disease manifested by lumbar spine pain.  Private treatment records dated in August 1958 and September 1958 revealed clinical findings of muscle guarding in the lumbar spine and suspected herniated nucleus pulpos L3-L4, respectively.  A VA treatment record revealed a diagnosis of lumbar myositits in October 1986.   

Additionally, the claims file included the Veteran's reports of having low back pain attributable to his military service.  He claimed that he was treated in service for a back condition while stationed in Korea and that he continued to experience back pain.

The Veteran filed the request to reopen the previously denied low back disorder claim currently on appeal in February 2008.  In support of his claim, the Veteran denied having a congential low back condition and reported that he played sports as a teenager without any difficulties.  According to the Veteran, he was recruited because he was "fine."  Instead, he asserted that he suffered several falls during his service in Korea while wearing his military gear.  He essentially attributed his current low back condition to these in-service falls and claimed that he experienced low back symptomatology ever since his military service.

Evidence added to the claims file since the October 1995 Board decision includes the Veteran's VA medical records showing treatment of his back symptomatology.  The report from an October 2007 magnetic resonance imaging study (MRI) revealed degenerative changes of the lumbar spine.  The findings from the October 2007 MRI were reviewed in November 2007, at which time the Veteran was diagnosed with L4, L5 extruded disc with canal compression.  Additionally, the VA records show a diagnosis of intervertebral disk displacement.  An April 2008 VA examination report for an unrelated claim shows that the Veteran was diagnosed with discogenic disc disease of the lumbar spine.  He was diagnosed with lumbar disc herniation in May 2008.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a low back disorder.  The new evidence, in part, consists of the Veteran's VA medical records showing diagnoses of extruded disc of the lumbar spine, intervertebral disc displacement, lumbar spine discogenic disc disease, and lumbar disc herniation.  The new evidence also includes the Veteran's competent lay statements that his current condition is related to in-service back injuries and that he has experienced a continuity of low back symptomatology since his service.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical and lay evidence regarding a possible superimposed back injury, which goes to the basis of the October 1995 Board decision.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent).   

Although no specific back injury appears to have been documented in the service treatment records, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board again highlights that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a low back condition was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's low back claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen the claim is true without regard to the other evidence of record no longer applies.


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Having decided that that the Veteran's low back disorder claim should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board observes that the nature and etiology of the current low back condition is not clear from the evidence of record.  For example, the Veteran was not found to have any musculoskeletal defects on his October 1951 induction examination.  Nevertheless, he was treated for back problems on multiple occasions during his active service and was noted in July 1953 to have scarlization of L-5 and lumbarization of S-1, attributable to a congential analomy.  In addition, the October 1995 Board decision found that his low back condition was a congenital or developmental abnormality, with no superimposed disease or injury.  However, it is not clear whether he suffered from either a congential disease or defect prior to service, the distinction of which affects how such a claim should be adjudicated pursuant to VAOPGCPREC 82-90, or whether his current condition constitutes a superimposed injury.  The Board finds that a competent medical examination and opinion is required in order to resolve these issues.  Consequently, a remand is required to accord the Veteran such an examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of any outstanding VA and private medical records relevant to the Veteran's claim following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any additional records, schedule the Veteran for an examination to evaluate the nature and etiology of his current low back disorder.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must provide a response to the following:

(a)  Identify all current disabilities of the low back.

(b)  For all identified disabilities of the low back, it is undebateable (clear and unmistakeable evidence) that the condition(s) existed prior to the Veteran's active service.  

(c)  If it is determined that it is undebatable that a low back disability had its onset prior to active service, to include being a congenital defect, is it also undebatable that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder. 

The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

(d)  If it is determined that a Veteran's low back disability did not clearly and unmistakably preexist his active service, state where it is at least as likely as not (that is, a probability of 50 percent or greater) that the identified low back disability had its onset in service or is otherwise etiologically related to his active service, to include any falls reported to have occurred while on active duty.

In providing opinions to the above question, the examiner must discuss and reconcile any conflicting evidence or opinions regarding the above.  All pertinent pathology should be noted in the examination report, including the fact that the Veteran's entrance examination is silent for any low back complaints or symptomatology, he was diagnosed with lumbarization and sacarlization in July 1953, and his statements asserting that he did not have any problems with his low back prior to service.  The examiner should also acknowledge and discuss the Veteran's competent statements regarding a continuity of low back symptomatology since his active duty service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completion of the above, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.
  
4.  Then readjudicate the matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


